     Case 1:18-mj-04340-UA Document 1 Filed 05/21/18 Page 1 of 6
                                18 MAG . 43 4 01
Approved:    ~                                      ORIGINAL
             Assistant United States Attorney

Before:      THE HONORABLE KATHARINE H. PARKER
             United States Magistrate Judge
             Southern District of New York

                 - - - - - - - - - - - - - x
                                                 SEALED COMPLAINT
UNITED STATES OF AMERICA
                                                 Violations of
     - v. -                                      18 U.S.C. §§ 1028A,
                                                 1542 and 2
FNU LNU,
     a/k/a    "Hernan Sanchez,"
     a/k/a    "Gordo Sanchez,"                   COUNTY OF OFFENSE
     a/k/a    "Juan Rios,"                       NEW YORK
     a/k/a    "Juan Gillermo,"
     a/k/a    "Oswaldo Agudelo,"
     a/k/a    "Ivan Carlos Castano,"

                          Defendant.

- - - - - - - - - - - - - - - - - - - - x
SOUTHERN DISTRICT OF NEW YORK,    ss.:

          JENNY D. SMOOT, being duly sworn, deposes and says
that he is a Special Agent with the Diplomatic Security Service
("DSS"), and charges as follows:

                               COUNT ONE
             (False Statement in Application for Passport)

          1. On or about April 3, 2018, in the Southern District
of New York and elsewhere, FNU LNU, a/k/a "Hernan Sanchez,"
a/k/a "Gordo Sanchez," a/k/a "Juan Rios," a/k/a "Juan Gillermo,"
a/k/a "Oswaldo Agudelo," a/k/a "Ivan Carlos Castano," the
defendant, willfully and knowingly did make false statements in
an application for a passport with intent to induce and secure
the issuance of a passport under the authority of the United
States, for his own use and the use of another, contrary to the
laws regulating the issuance of passports and the rules
prescribed pursuant to such laws, to wit, LNU submitted a United
States passport application containing false information about


                                   1
     Case 1:18-mj-04340-UA Document 1 Filed 05/21/18 Page 2 of 6




his identity, including a false name, place of birth, and Social
Security Number.

      (Title 18, United States Code, Sections 1542 and 2.)

                               COUNT TWO
                      (Aggravated Identity Theft)

            2. On or about April 3, 2018, in the Southern
District of New York and elsewhere, FNU LNU, a/k/a "Hernan
Sanchez," a/k/a "Gordo Sanchez," a/k/a "Juan Rios," a/k/a "Juan·
Gillermo," a/k/a "Oswaldo Agudelo," a/k/a "Ivan Carlos Castano,"
the defendant knowingly did transfer, possess, and use, without
lawful authority, a means of identification of another person,
during and in relation to a felony violation enumerated in Title
18, United States Code, Section 1028A(c), to wit, LNU possessed,
used, and transferred the personal identification information of
another person in connection with his fraudulent passport
application, as charged in Count One of this Complaint.

      (Title 18, United States Code, Sections 1028A and 2.)

          The bases for my knowledge and for the foregoing
charges are, in part, as follows:

           3.  I am a Special Agent with the DSS.  I have been
personally involved in the investigation of this matter, and I
base this affidavit on that experience, on my conversations with
other law enforcement officials, and on my examination of
various reports and records.  Because this affidavit is being
submitted for the limited purpose of demonstrating probable
cause, it does not include all the facts I have learned during
the course of my investigation. Where the contents of documents
and the actions, statements, and conversations of others are
reported herein, they are reported in substance and in part,
except where otherwise indicated.

           4.  Through my training and experience as a DSS
Special Agent, I have learned the following about the passport
application process:

               a.    To obtain a United States passport, an
individual must submit a passport application with information
such as the applicant's name, date of birth, Social Security
Number, and address.   A photograph of the applicant must be
affixed to the application.


                                  2
     Case 1:18-mj-04340-UA Document 1 Filed 05/21/18 Page 3 of 6




               b.   The applicant must appear in person before a
passport acceptance agent.  Before approving any application for
a passport, the passport acceptance agent will require the
applicant to provide photo identification and proof of
citizenship, such as a driver's license and birth certificate,
and will verify that the applicant appears to be the same person
as the person in the photo identification as well as the same
person in the photograph affixed to the passport application.
The applicant must then sign the application, thereby certifying
that the information on the application is true and correct.

               c.   If the application is approved, the
applicant will be issued a United States passport.

            5. Based on my conversations with other law
enforcement officers, my review of records maintained by law
enforcement, and my review of notes of interviews conducted by
other law enforcement officers, I have learned, among other
things, the following:

                 a.   On or about April 3, 2018, FNU LNU presented
an application for a United States passport ("2018
Application"). The 2018 Application was made in the name of a
particular individual ("Identity-1") and listed a particular
social security number ("SSN-1") as the applicant's social
security number.    The 2018 Application also included a
particular date of birth in the year 1969 ("DOB-1").     The 2018
Application included a particular photograph ("Photograph-1") as
a photograph of the applicant.    The 2018 Application included a
particular signature in the name of Identity-1 ("Signature-1").

                 b. In support of the 2018 Application, FNU LNU
presented a birth certificate issued by Puerto Rico ("Birth
Certificate-1") in the name of Identity-1, a New York State
Driver's License in the name of Identity-1 ("License-1"), and a
social security card with SSN-1 and a particular signature
 ("Signature-2"). While the birth certificate and New York State
Driver's License were in the name of Identity-1 they each listed
a particular date of birth ("DOB-2") in 1959 but that otherwise
matched the date and month of DOB-1.

                c.   The 2018 Application was presented by FNU
LNU to an Acceptance Agent at the New York Passport Agency in
Manhattan, New York.   The Acceptance Agent asked FNU LNU several
questions and reviewed the 2018 Application.   That initial
review raised suspicions due to, among other things, that
Signature-2 did not convincingly match Signature-1 and because

                                  3
     Case 1:18-mj-04340-UA Document 1 Filed 05/21/18 Page 4 of 6




DOB-1, the date of birth listed on the 2018 Application, did not
match DOB-2, the date of birth on both Birth Certificate-1 and
License-1.

                d.  As a result of the Acceptance Agent's
suspicions, on or about April 3, 2018, a Fraud Prevention
Manager ("FPM") at the New York Passport Agency reviewed
Government records associated with Identity-1 and learned that
Identity-1 was associated with an address in Pennsylvania.
However, FNU LNU stated to the FPM that he had never resided
anywhere other than in Puerto Rico and Brooklyn, New York.   FNU
LNU also stated to the FPM that he had a twin brother with whom
he shared a birthday.

               e.   On or about April 3, 2018, two DSS special
agents conducted a voluntary interview of FNU LNU.  FNU LNU
provided answers to the agents' questions that were inconsistent
with information LNU provided to the FPM.  For example, LNU
stated that his brother was born in 1960 and was not his twin.
The DSS special agents asked if LNU would provide a written
statement concerning his identity and also provide his
fingerprints.  LNU declined.

                f.   Law enforcement agents ran the photograph of
LNU on License-1 ("Photograph-2") through facial recognition
software.   Facial recognition software associated Photograph-2
with a New York State e-Justice rap sheet ("Rap Sheet-1").    Rap
Sheet-1 was associated with an individual bearing four aliases:
"Hernan Sanchez," "Gordo Sanchez," "Juan Rios," and "Juan
Gillermo." The dates of birth associated with those four
aliases neither match DOB-1 nor DOB-2.   Rap Sheet-1 contains a
photograph of the individual associated with it
("Photograph-3").   Law enforcement officers, including those
that interviewed FNU LNU, reviewed Photograph-3 and believe
Photograph-3 depicts LNU. Moreover, the individual depicted in
Photograph-3 appears to be the same individual depicted in
Photograph-1 and Photograph-2.

                g.  Rap Sheet-1 was associated with a particular
FBI number ("FBI Number-1").  From my training and experience, I
know that FBI numbers are assigned to a specific set of
fingerprints such that each FBI number is associated with a
unique individual and all arrests and convictions associated
with an individual's fingerprints are thereby also associated
with their unique FBI number.  FBI Number-1 is associated with
several other aliases including "Oswlado Agudelo" and "Ivan
Carlos Castano." In and around 1992, "Oswlado Agudelo," was

                                  4
     Case 1:18-mj-04340-UA Document 1 Filed 05/21/18 Page 5 of 6




arrested in Virginia, and in connection with that arrest
"Oswlado Agudelo" was photographed ("Photograph-4").   In
addition, when "Ivan Carlos Castano," was arrested in
Connecticut his photograph was taken ("Photograph-5").    Law
enforcement officers, including those that interviewed FNU LNU,
reviewed Photograph-4 and Photograph-5 and believe that
Photograph-4 and Photograph-5 each depict LNU. Moreover, the
individual depicted in Photograph-4 and Photograph-5 appears to
be the same individual depicted in Photograph-1, Photograph-2
and Photograph-3.

                h.  On or about April 12, 2018, FNU LNU called
one of the DSS agents that had interviewed him on or about
April 3, 2018, to inquire about the status of the 2018
Application. The DSS agent indicated that Birth Certificate-1
had to be verified.  Later that same day an individual
purporting to be "Identity-l's" attorney contacted the same DSS
agent and inquired about the 2018 Application. That attorney
was also told that the Birth Certificate-1 had to be verified.

                i.  Law enforcement officers searched Government
databases in Puerto Rico and located a Puerto Rican identity
card issued by the Government of Puert~ Rico ("Card-1") bearing
the same name as Identity-1, DOB-2, a particular address in
Puerto Rico ("Address-1") and a photograph ("Photograph-6").
Law enforcement officers, including those that interviewed FNU
LNU, reviewed Photograph-6 and believe that it does not depict
the same individual depicted in Photograph-1, Photograph-2,
Photograph-3, Photograph-4 or Photograph-5.

                 j. On or about April 23, 2018, law enforcement
officers interviewed an individual who identified himself with
the same name as Identity-1 ("Victim-1") . Victim-1 was shown
the 2018 Application and Photograph-1. Victim-1 stated, in sum
and substance, that he did not know the person in Photograph-1.
Victim-1 also confirmed that DOB-2 and SSN-1 were his personal
identifying information.  Victim-1 confirmed the individual on
Card-1 was himself. Victim-1 also stated, in sum and substance,
that he had lost his wallet in the past. Victim-1 signed a
written statement in which Victim-1 affirmed that he understood
that any false statements made to law enforcement agents
concerning these topics would subject him to criminal penalties.

                k.  On or about April 23, 2018, law enforcement
officers in Puerto Rico interviewed an individual who identified
herself as the mother of Victim-1. Victim-l's mother was shown
the 2018 Passport Application and Photograph-1. She provided a

                                  5
      Case 1:18-mj-04340-UA Document 1 Filed 05/21/18 Page 6 of 6




written statement signed under the penalty of perjury that
stated, in sum and substance, that she did not recognize the
individual depicted in Photograph-1 but did recognize the
personal identifying information on the 2018 Application as
information associated with her son.

          WHEREFORE, deponent respectfully requests that a
warrant be issued for the arrest of FNU LNU, a/k/a "Hernan
Sanchez," a/k/a "Gordo Sanchez," a/k/a "Juan Rios," a/k/a "Juan
Gillermo," a/k/a "Oswaldo Agudelo," a/k/a "Ivan Carlos Castano,"
the defendant, and that he be arrested and imprisoned or bailed,
as the case may be.




                                   .ecial Agent
                                  iplomatic Security Service

Sworn to before me this
%J_th day of May, 2018



T~BLrLE ~PARKER
UNITED STATES MAGISTRATE JUDGE
SOUTHERN DISTRICT OF NEW YORK




                                   6
